As filed with the Securities and Exchange Commission on June 21 July 23 , 2013 1933 Act Registration No. 333 - -189509 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective [ ] Post-Effective Amendment No. 1 Amendment No. THE CALVERT FUND (Calvert Ultra-Short Income Fund) [Exact Name of Registrant as Specified in Charter] Area Code and Telephone Number: 800-368-2745 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq.
